DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on July 7, 2020.
Claims 1-12 are pending.
Claims 1-12 are examined.
This Office Action is given Paper No. 20220919 for references purposes only.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on July 30, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claims are vague and indefinite because they include purely functional limitations without corresponding structure. Specifically, the specification does not clearly link or associate structure(s) for these limitations:
“a reception unit… environment” in claim 1;
“an identification unit… information” in claim 1;
“an authentication unit… device” in claim 3;
“an authentication unit… device” in claim 5;
“a switching unit… operator” in claim 7.
Please see Claim Interpretation below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of receiving and identifying information, which is a mental process (i.e. concepts performed in the human mind including observations, evaluations, judgments, and opinions).
Claim 12, representative of claim 1, includes the following limitations:
Receiving sensing information from a sensing device;
Identifying actual business identification information that corresponds to the sensing information by making an inquiry to a storage unit.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Sensing device;
Storage unit.
These additional elements are not indicative of integration into a practical application because:
They generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a “sensing device” and “storage unit” generally link the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a “sensing device” and “storage unit” are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a “sensing device” and “storage unit” are merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites transmitting information, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).
Claim 3 recites authenticating using key information, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g). Claim 3 also recites receiving key information and transmitting the sensing information, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).
Claim 4 recites transmitting the actual identification information, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).
Claim 5 recites authenticating using key information, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g). Claim 5 also recites transmitting the actual identification information and receiving the information, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).
Claim 6 recites the information includes a URL address, which is merely describing data and further defining the abstract idea.
Claim 7 recites changing to another business operator information, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 8 recites switching in response to a request, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 9 recites switching in response to cooperation, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 10 recites changing the information, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 11 recites the storage unit, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tschofenig et al. (US 2017/0359338) in view of Smith et al. (US 2019/0349426). 

Claims 1, 12
Tschofenig discloses:
a reception unit (authentication device, see [0026]) that receives sensing information (e.g. temperature, humidity, movement, see [0072]) addressed to a virtual business operator (service provider, see [0027-0028]) from a sensing device (IoT device, see [0026]) that measures a surrounding environment (local environment, see [0038]); and 
an identification unit (authentication device, see [0040]) that makes an inquiry to a storage unit (storage device, see [0065]) that stores virtual business operator identification information (service providers identifier, see [0040]) for identifying the virtual business operator and actual business operator identification information (public/private key pair, see [0040]) for identifying an actual business operator, the virtual business operator identification information and the actual business operator identification information being associated with each other (see [0040]), and that identifies the actual business operator identification information corresponding to the sensing information (e.g. temperature, humidity, movement, see [0072]).
Tschofenig does not disclose:
An inquiry to a storage unit.
Smith teaches:
An inquiry to a storage unit (issue a command, see [0395]).
Tschofenig discloses a reception unit that receives sensing information, and an identification unit. Tschofenig does not disclose an inquiry to a storage unit, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the management of relationships between a device and a service provider of Tschofenig with the inquiry of Smith because 1) a need exists for an IoT device that can be used with multiple service providers (see Tschofenig [0004]); and 2) a need exists for enabling reliable, secure, and identifiable devices that can form networks as needed to accomplish tasks (see Smith [0005]). An inquiry allows for the storage unit to identify data.

Claim 2
Furthermore, Tschofenig discloses:
the identification unit transmits the sensing information on a basis of the identified actual business operator identification information (interacts with service provider based on public/private key pair, see [0064]).

Claim 3
Furthermore, Tschofenig discloses:
an authentication unit (authentication device, see [0040]) for authenticating the virtual business operator by using key information (key pair, see [0051-0054]) unique to the sensing device, wherein the reception unit receives the key information together with the sensing information, and the identification unit transmits the sensing information on a basis of the identified actual business operator identification information in a case where authentication by the authentication unit is successful.  

Claim 4
Furthermore, Tschofenig discloses:
the identification unit transmits the identified actual business operator identification information to the sensing device (IoT device, see [0057-0058]).  

Claim 5
Furthermore, Tschofenig discloses:
an authentication unit (authentication device, see [0040]) for authenticating the virtual business operator by using key information (key pair, see [0051-0054]) unique to the sensing device, wherein 47SP370889the reception unit receives the key information, the identification unit transmits the identified actual business operator identification information and authentication success information to the sensing device in a case where authentication by the authentication unit is successful, and the authentication unit authenticates the sensing information when receiving the authentication success information together with the sensing information from the sensing device.

Claim 6
Furthermore, Tschofenig discloses:
the actual business operator identification information includes a URL address (URL, see [0100]) of the actual business operator.  

Claim 7
Furthermore, Tschofenig discloses:
a switching unit (authentication device, see [0027]) that changes over from the actual business operator identification information stored in association with the virtual business operator identification information in the storage unit to another business operator identification information for identifying another actual business operator (other service providers, see [0023, 0027]).  

Claim 8 
Furthermore, Tschofenig discloses:
the switching unit makes a switch to the another business operator identification information in response to a request (request, see [0050, 0067]) from the another business operator.  

Claim 9
Furthermore, Tschofenig discloses:
the switching unit makes a switch to the another business operator identification information in accordance with a cooperation (consent, see [0067]) of the actual business operator and the another business operator.  

Claim 10
Furthermore, Tschofenig discloses:
the switching unit changes the actual business operator identification information stored in the storage unit in association with the virtual business operator identification information to make a switch to a revoked state (revoke consent, see [0054, 0062, 0069]).  

Claim 11
Furthermore, Tschofenig discloses:
further comprising the storage unit (storage device, see [0065]).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Park et al. (US 2016/0253651) discloses electronic device including electronic payment system. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a reception unit… environment” in claim 1;
“an identification unit… information” in claim 1;
“an authentication unit… device” in claim 3;
“an authentication unit… device” in claim 5;
“a switching unit… operator” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a reception unit… environment” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a reception unit” coupled with functional language “that receives sensing information addressed to a virtual business operator from a sensing device that measures a surrounding environment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
	
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621